     Case 1:18-cv-03456-AJN-GWG Document 123 Filed 08/18/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                          8/18/2020

 Dedra De La Rosa,

                        Plaintiff,
                                                                                 18-cv-3456 (AJN)
                –v–
                                                                                      ORDER
 Aspensly Co. LLC, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       A jury trial in this action is currently scheduled to begin on December 2, 2020. Dkt. No.
108. A final pretrial conference is scheduled for November 13, 2020. Id.
       Because of restraints related to COVID-19 on this District’s jury program, a jury trial
cannot go forward at the currently scheduled date. To keep the currently scheduled trial date, the
parties would have to stipulate to a bench trial. The parties are therefore directed to confer and
advise the Court if they will stipulate to a bench trial no later than August 28, 2020. If not, the
Court will reschedule the jury trial to begin in 2021.

       SO ORDERED.


Dated: August 18, 2020                                __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                  1
